DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendments now require that the raised component of each second restriction component is “monolithic” (see line 6 of Claim 1). The disclosure as originally filed does not have support for the monolithic requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pat # 5,937,872) in view of Jagemann (US Pub # 2008/0283082).
In regards to claims 1-2, 7 and 13, Wang teaches a headband comprising an elongated band having at least a top portion (Figure 1 at 1) and two side portions (Figure 1 at 2), wherein each side portion comprises a first end extending from the top portion, a second end (see Figure 1 top and bottom 
Wang does not teach the top portion defines at least two humps separated by a first lowered restriction component having a first length, each of the humps comprising a height and defining a space thereunder and wherein the second length of each second restriction component is longer than the first length of the first lowered restriction component.
However, Jagemann teaches a headband (Figure 12 at 10) to have a top portion that defines at least two humps (Figure 12 at 20) separated by a first lowered restriction component (Figure 12 at 22) having a first length (Figure 12 at direction from left to right of the figure), each of the humps comprising a height and defining a space thereunder (Figure 12 at 20a), where the first lowered restriction component is configured to securely engage the head (see Figure 12 where wherein each of the humps is configured to secure hair back from a face of the head without unmovably compressing hair against the head such that the top portion of the elongated band is configured such that, when the elongated band is positioned on a head, the top portion does not apply a continuous pressure against the head along a length of the top portion). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top portion of the headband of Wang to include the humps, as taught by Jagemann in order to provide the desired aesthetic of the user. With regards to the limitation “wherein the second length of each second restriction component is longer than the first length of the first lowered restriction component.” As Jagemann teaches the restriction component to 
Regarding claims 3-5, Wang teaches the entire underside of the headband comprises friction enhancing means (see teeth of Figure 1 where the headband itself is made of synthetic material, plastic).
Regarding claim 6, Wang/Jagemann teach three humps, each separated by a lowered restriction component; but does not teach at last one of the first lowered restriction components comprises a length between 0.25 inches and 1 inch. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the restriction component of the top of Wang/Jagemann to include a length of 0.25-1in as a matter of obvious design choice to provide the desired aesthetic to the user.
Regarding claims 8 and 10, Wang teaches the elongated band is semi-flexible (Col 1, Lines 10-11 which teaches plastic, where plastic is semi-flexible).
Regarding claims 11-12, Wang teaches the top and side portions of the elongated band each comprise a friction enhancing element; but does not teach the friction enhancing element is a stretchable material. However, Jagemann teaches a headband to provide friction enhancement via continuous strips of resilient material (Paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the friction enhancing elements of Wang with the resilient strips of Jagemann in order to minimize rough edges on the device.
Regarding claim 14, Wang teaches each side portion is defined, at least in part, by a hump (Figure 6 at 3, where such forms a hump at its end).
Regarding claim 15, Wang/Jagemann teach the humps, but does not teach that the humps have a length of 2-3 inches and a height of 0.5-2.5 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the humps of Wang/Jagemann to have a length of 2-3 inches and a height of 0.5-2.5 inches as a matter of obvious design choice to provide the desired aesthetic to the user.
Regarding claim 16, Wang/Jagemann teach the humps, but does not at least one of the humps comprises dimensions that are unique to that hump as compared to the other humps. However, Jagemann teaches an array of humps on a top of a headband can include combinations of shapes (Paragraph 0038, where different shapes would thus have different total dimensions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the humps of Wang/Jagemann to include humps of different shapes, as taught by Jagemann in order to provide the user with the desired aesthetic of the headband.

In regards to claims 17 and 19, Wang teaches a method of restricting hair, the method comprising the steps of applying a headband to a head having hair, the headband comprising an elongated band having at least a top portion (Figure 1 at 1) and two side portions (Figure 1 at 2), wherein each side portion comprises a first end extending from the top portion, a second end (see Figure 1 top and bottom respectively), and restriction component, each restriction component comprising a single, monolithic raised component defining a second length, positioned closer to the first end than the second end of the respective side portion (see Figure 7 where the portion of element 2 at the arrow for “2” is a raised, monolithic portion of the side portion, in that it extends beyond the portion of element 2 that receives element 3 as shown in Figure 7, the length of the raised portion defined as the axis parallel to the length of the side portions) and configured to couple with a head (via friction 
Wang does not teach the top portion defines at least two humps separated by a first lowered restriction component having a first length, each of the humps comprising a height and defining a space thereunder, where hair is loosely restricted against the head within each space, and wherein the second length of each second restriction component is longer than the first length of the first lowered restriction component and where the friction engaging element of the side portions is smooth.
However, Jagemann teaches a headband (Figure 12 at 10) to have a top portion that defines at least two humps (Figure 12 at 20) separated by a first lowered restriction component (Figure 12 at 22) having a first length (Figure 12 at direction from left to right of the figure), each of the humps comprising a height and defining a space thereunder (Figure 12 at 20a), where the first lowered restriction component is configured to securely engage the head (see Figure 12 where wherein each of the humps is configured to secure hair back from a face of the head without unmovably compressing hair against the head such that the top portion of the elongated band is configured such that, when the elongated band is positioned on a head, the top portion does not apply a continuous pressure against the head along a length of the top portion). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top portion of the headband of Wang to include the humps, as taught by Jagemann in order to provide the desired aesthetic of the user. With regards to the limitation “wherein the second length of each second restriction component is longer than the first length of the first lowered restriction component.” As Jagemann teaches the restriction component to be a nadir of intersection, its length is minimal, where Wang provides a restriction component that defines a substantial component of the side portions, thus, the length of the restriction components of the side portions is longer than the length of the restriction component of the top portion, as taught by Jagemann. Lastly, Jagemann also teaches friction enhancing material to be provided as a smooth 
Regarding claim 18, Wang teaches each side portion is defined, at least in part, by a hump (Figure 6 at 3, where such forms a hump at its end).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jagemann, as applied to claim 1 above, in further view of Tu (US Pat # 6,047,709).
In regards to claim 9, as applied to claim 1 above, Wang teaches the elongated band, but does not teach a setting configured to receive one or more decorative ornaments.
However, Tu teaches a headband to contain settings (12) for receiving ornaments (3). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the band of Wang to contain the settings of Tu in order to allow the user to attach ornaments as desired.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jagemann and Tu.
In regards to claim 20, Wang teaches a headband comprising an elongated band having at least a top portion (Figure 1 at 1) and two side portions (Figure 1 at 2) defining a length, wherein each side portion comprises a first end extending from the top portion, a second end (see Figure 1 top and bottom respectively), and restriction component, each restriction component comprising a single, monolithic raised component defining a second length, positioned closer to the first end than the second end of the respective side portion (see Figure 7 where the portion of element 2 at the arrow for “2” is a raised, monolithic portion of the side portion, in that it extends beyond the portion of element 2 that receives element 3 as shown in Figure 7, the length of the raised portion defined as the axis parallel to the length 
Wang does not teach the top portion defines at least two humps separated by a first lowered restriction component having a first length, each of the humps comprising a height and defining a space thereunder and wherein the second length of each second restriction component is longer than the first length of the first lowered restriction component and does not teach one or more settings positioned at least along the top portion of the band, each setting configured to receive one or more decorative ornaments and does not teach the friction engaging elements are smooth.
However, Jagemann teaches a headband (Figure 12 at 10) to have a top portion that defines at least two humps (Figure 12 at 20) separated by a first lowered restriction component (Figure 12 at 22) having a first length (Figure 12 at direction from left to right of the figure), each of the humps comprising a height and defining a space thereunder (Figure 12 at 20a), where the first lowered restriction component is configured to securely engage the head (see Figure 12 where wherein each of the humps is configured to secure hair back from a face of the head without unmovably compressing hair against the head such that the top portion of the elongated band is configured such that, when the elongated band is positioned on a head, the top portion does not apply a continuous pressure against the head along a length of the top portion). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top portion of the headband of Wang to include the humps, as taught by Jagemann in order to provide the desired aesthetic of the user. With regards to the limitation “wherein the second length of each second restriction component is longer than the first length of the first lowered restriction component.” As Jagemann teaches the restriction component to be a nadir of intersection, its length is minimal, where Wang provides a restriction component that 
With regards to the settings, Tu teaches a headband to contain settings (12) for receiving ornaments (3). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the band of Wang to contain the settings of Tu in order to allow the user to attach ornaments as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772